DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed August 20, 2021 has been entered.
Claim 1 is currently amended.
Claims 2-13 are cancelled.
Claims 14-17 are newly submitted.
Claims 1 and 14-17 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 4 and 7, drawn to a method for resisting PVY by introducing a tobacco gene NtTCTP into a plant in the reply filed on February 18, 2020 is acknowledged.  Applicants have replied to the Notice of Non-Responsive Amendment of April 7, 2021 by amending claim 1 to again claim the subject matter of elected Group I.
However, newly submitted claims 14-17 are directed to an invention that is independent or distinct from the invention originally elected for the following reasons:  claims 14-17 are drawn to the non-elected invention of Group II, comprising inhibiting expression of the NtTCTP gene, including gene silencing using RNAi.
Claim 1 is drawn to the elected invention.
Claims 14-17 are withdrawn as drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in the recitation of “which expresses a protein with the same function as the protein expressed by SEQ ID NO: 1”, given the claim does not specify what the function of this protein would be, and it cannot be determined what the claimed nucleotide sequence would encompass.  It is noted that at page 1 of the specification many possible functions for TCTP proteins are recited. Therefore, the metes and bounds of the claimed invention cannot be determined.  Therefore and the metes and bounds of the claimed invention cannot be determined.
Applicants’ arguments filed August 20, 2021 are not persuasive.  
Applicants assert that the amendment of the claims should overcome the rejections.  The Examiner maintains that the rejection set forth above is still proper.
Applicants argue that the term homology is intended to be equivalent to the term similarity.  In view of this statement, the rejection has been withdrawn, and the claims will be interpreted as sequence similarity.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   The claims are drawn to a method for producing a transgenic plant capable of inhibiting resistance to PVY by introducing a tobacco gene NtTCTP into a tobacco plant, wherein the gene has the nucleotide sequence of SEQ ID NO: 1, a sequence that hybridizes to SEQ ID NO: 1 under stringent conditions, or a modified sequence that expresses the same functional protein.  However, the specification only describes SEQ ID NO: 3 in a silencing vector for production of RNAi in a transformed tobacco plant that results in a tobacco plant that is resistant to PVY.  The specification does not describe any other sequences that result in a tobacco plant that is resistant to PVY.  And the specification specifically states that the constructs used to overexpress the NtTCTP gene resulted in a higher level of disease, and not resistance to PVY (page 8 of the specification).  However, it is noted that the invention elected by Applicants is a method for resisting PVY by introducing a tobacco gene NtTCTP into a plant, not a method for resisting PVY in tobacco by silencing the NtTCTP gene using RNAi.  
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed. 
Applicants’ arguments filed August 20, 2021 are not persuasive.  Applicants argue that the amendment of the claim 1 fully complies with the written description requirement, as the specification describes the NtTCTP gene imparting resistance to PVY, and that a person of ordinary skill in the art would conclude that applicants had possession of the claimed invention.
The Examiner maintains that the claims are broadly drawn to a multitude of possible structures conferring the claimed function of a tobacco plant with PVY resistance, yet only one example has been provided, as stated in the rejection.
 
Claim Rejections - 35 USC § 112
Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to a method for resisting PVY by introducing a tobacco gene NtTCTP into a plant, wherein the gene has the nucleotide sequence of SEQ ID NO: 1, a sequence that hybridizes to SEQ 
Given the unpredictability of producing a PVY resistant tobacco plant by transforming a tobacco plant with a NtTCTP gene, as evidenced by Applicants’ own findings as disclosed at page 8 of the specification, and given the lack of working examples, and the absence of guidance for producing a PVY resistant tobacco plant by transforming a tobacco plant with a NtTCTP gene, it would require undue experimentation by one of ordinary skill in the art to make and/or use the claimed invention.
Applicants’ arguments filed August 20, 2021 are not persuasive.  Applicants argue that the specification teaches the NtTCTP gene imparting resistance to PVY and the methods and materials are set forth in the specification, asserting that one of ordinary skill in the art would be able to make and/or use the claimed invention.
The Examiner maintains that the specification discloses the unpredictability of producing a PVY resistant tobacco plant by transforming a tobacco plant with a gene encoding an NtTCTP gene, given that transformation of plants with constructs comprising NtTCTP sequences resulted in a higher level of disease.  Therefore, it would require undue experimentation by one of ordinary skill in the art to make and/or use the claimed invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al (US Patent 6,946,294).
The claim is drawn to a method for producing a transgenic tobacco plant capable of exhibiting resistance to a potato virus Y comprising introducing a tobacco gene NtTCTP into a tobacco plant, wherein the gene has the sequence of SEQ ID NO: 1, or at least 90% sequence identity to SEQ ID NO: 1 or can hybridize to said sequence under the conditions set forth in the claim.
Kang et al teach a method for improving tobacco varieties using tobacco gene NtTCTP by transforming a tobacco plant with a tobacco gene NtTCTP to increase the growth rate from the seedling to the young plant, for example (see paragraphs 50-52, at least).  And Kang et al teach an NtTCTP gene having 99.1% sequence identity to SEQ ID NO: 1, wherein the property of being capable of exhibiting resistance would be inherent in the same plant made by the same method.
Applicants’ arguments filed August 20, 2021 are not persuasive.  Applicants argue that Kang does not disclose Applicant’s method as now claimed.
The Examiner maintains that Kang et al teach a method for producing a tobacco plant capable of exhibiting resistance to a potato virus Y comprising introducing an NtTCTP tobacco gene into a tobacco plant, wherein the nucleotide sequence has at least 90% sequence identity to SEQ ID NO: 1, as set forth in the amended claim.

Sequence alignment of prior art with SEQ ID NO: 1

RESULT 3
US-10-345-599-1
; Sequence 1, Application US/10345599
; Publication No. US20030131384A1
; GENERAL INFORMATION:
;  APPLICANT: KOREA KUMHO PETROCHEMICAL CO., LTD.
;  TITLE OF INVENTION: Transgenic plants and plant cells with improved growth rate and
;  TITLE OF INVENTION:  related methods
;  FILE REFERENCE: px00121/us
;  CURRENT APPLICATION NUMBER: US/10/345,599
;  CURRENT FILING DATE:  2003-01-16
;  PRIOR APPLICATION NUMBER: US/09/737,300
;  PRIOR FILING DATE: 2000-12-15
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: KopatentIn 1.71
; SEQ ID NO 1
;   LENGTH: 507
;   TYPE: DNA
;   ORGANISM: ntTCTP protein(tabacco translationally controlled tumor protein)
;   FEATURE: 
;   NAME/KEY: CDS
;   LOCATION: (1)..(504)
US-10-345-599-1

  Query Match             99.1%;  Score 502.2;  DB 7;  Length 507;
  Best Local Similarity   99.4%;  
  Matches  504;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 ATGTTGGTTTATCAGGATCTTCTCTCCGGTGATGAGCTCCTTTCGGATTCATTTTCCTAC 60
              ||||||||||| |||||||||||||||||||||||||||| |||||||||||||||||||
Db          1 ATGTTGGTTTACCAGGATCTTCTCTCCGGTGATGAGCTCCCTTCGGATTCATTTTCCTAC 60

Qy         61 ACTGAACTTGAGAATGGAGTGCTTTGGGAAGTGCAAGGGAAGTGGGTTGTTCAGGGAGCT 120
              |||||||||| |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ACTGAACTTGGGAATGGAGTGCTTTGGGAAGTGCAAGGGAAGTGGGTTGTTCAGGGAGCT 120

Qy        121 GTTGATGTGAACATCGGGGCGAATCCATCTGCTGAAGGTGCAGATGAAGACGAAGGTGTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GTTGATGTGAACATCGGGGCGAATCCATCTGCTGAAGGTGCAGATGAAGACGAAGGTGTT 180

Qy        181 GACGATCAAGCCATCAAGGTTGTCGATATTGTTGACACTTTCAGGCTTCAGGAGCAACCT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GACGATCAAGCCATCAAGGTTGTCGATATTGTTGACACTTTCAGGCTTCAGGAGCAACCT 240

Qy        241 TCTTTTGACAAGAAGCAGTTTGTTGCCTACATGAAGAAATATATCAAGAACCTAACACCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TCTTTTGACAAGAAGCAGTTTGTTGCCTACATGAAGAAATATATCAAGAACCTAACACCC 300

Qy        301 AAGTTAGGCGCAGAGCAGGAAGAAGTTTTTAAGAACAACATTCAAGGAGCAACCAAGTAC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        361 CTTTTGTCAAAGCTCAGTGACCTTCAATTCTTTGTTGGTGAGAGCATGGCTGATGATACT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CTTTTGTCAAAGCTCAGTGACCTTCAATTCTTTGTTGGTGAGAGCATGGCTGATGATACT 420

Qy        421 GGAATGGTGTTTGCCTACTACAAGGATGGCGCCACTGATCCTACCTTTTTGTACCTCGCA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GGAATGGTGTTTGCCTACTACAAGGATGGCGCCACTGATCCTACCTTTTTGTACCTCGCA 480

Qy        481 CATGGACTCAAGGAGGTCAAGTGTTAA 507
              |||||||||||||||||||||||||||
Db        481 CATGGACTCAAGGAGGTCAAGTGTTAA 507



Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662